 



Exhibit 10.12
AMENDMENT NUMBER FOUR
to the
Servicer Advance Financing Facility Agreement
Dated as of August 28, 2003
by and between
NEW CENTURY MORTGAGE CORPORATION
and
CITIGROUP GLOBAL MARKETS REALTY CORP.
     This AMENDMENT NUMBER FOUR is made this 24th day of August, 2006
(“Amendment Number Four”), by and between NEW CENTURY MORTGAGE CORPORATION, a
California corporation (the “Borrower”) and CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation (the “Lender”), to the Servicer Advance Financing
Facility Agreement, dated as of August 28, 2003 by and between the Borrower and
the Lender, as amended (the “Agreement”).
RECITALS
     WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as
more fully set forth herein; and
     WHEREAS, as of the date of this Amendment Number Four, the Borrower
represents to the Lender that it is in compliance in all material respects with
all of the representations and warranties and all of the affirmative and
negative covenants set forth in the Agreement and is not in default under the
Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the mutual
covenants herein contained, the parties hereto hereby agree as follows:
     Effective as of August 24, 2006, the Agreement is hereby amended as
follows:
     SECTION 1. Amendments to Section 1.
     (a) Section 1 of the Agreement is hereby amended by deleting the
definitions of “Affiliate”, “Cash Equivalents”, “Guarantee”, “Guaranty”,
“Indebtedness”, “Lender”, “Mortgage Note”, “Termination Date”, and “Total
Indebtedness” and replacing the same with the following new definitions:
     “Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person,
which shall include any Subsidiary of such Person. For the purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise (excluding Persons that may be deemed Affiliates solely by the
operation of securities laws), and the terms “controlling” and “controlled” have
meanings correlative to the meaning of “control”. Notwithstanding any provision
herein to the contrary, (i) a Person shall not be considered an Affiliate of the
Lender solely by such Person’s ownership of the publicly-traded stock of
Citigroup Inc., and (ii) a Person shall not be considered an Affiliate of the
Guarantor or the Lender, (x) solely by such Person’s ownership of the
publicly-traded stock of the Guarantor, or (y) solely due to the direct or
indirect ownership

 



--------------------------------------------------------------------------------



 



by the Guarantor or the Lender, or any of the Guarantor and the Lender acting in
concert, of less than 50% of the capital stock or other units representing
ownership interests of such Person that are issued, outstanding, and grant the
owner or holder thereof the right to vote for the election of directors,
managers or other like positions of governance.
     “Cash Equivalents” means any of the following: (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the United States
Government or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within one year from the date
of acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any commercial bank organized under the laws
of the United States or any state thereof having combined capital and surplus of
not less than $500,000,000; (c) commercial paper of an issuer rated at least A-1
by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors
Service, Inc. (“Moody’s”), or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
     “Guarantee” means, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person, excluding
(a) obligations to make endorsements for collection or deposits in the ordinary
course of business and (b) obligations to make servicing advances or other
obligations in respect of a mortgage loan serviced by such Person.
     “Guaranty” shall mean that certain Amended and Restated Guaranty dated as
of October 1, 2004 by the Guarantor in favor of the Lender, as the same may be
amended, modified or supplemented from time to time.
     “Indebtedness” means, for any Person: (a) all obligations for borrowed
money; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
and paid within ninety (90) days after the date the respective goods are
delivered or the respective

2



--------------------------------------------------------------------------------



 



services are rendered; (c) indebtedness of others secured by a lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued for
account of such Person; (e) capital lease obligations of such Person;
(f) obligations of such Person under repurchase agreements or like arrangements;
(g) indebtedness of others guaranteed on a recourse basis by such Person;
(h) all obligations of such Person incurred in connection with the acquisition
or carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
contingent liabilities of such Person.
     “Lender” shall mean Citigroup Global Markets Realty Corp. and permitted
assigns or successors thereto.
     “Mortgage Note” shall mean a promissory note which has a term not exceeding
50 years evidencing a loan or advance which is secured by a Mortgage.
     “Termination Date” shall mean August 24, 2007 or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law, as same may be extended by Lender in its sole reasonable
discretion.
     “Total Indebtedness” means, with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period
maintained in accordance with GAAP, less the aggregate amount of any such total
liabilities that are reflected on the balance sheet of such Person in respect of
obligations incurred pursuant to a transaction solely to the extent such
obligations are secured by the assets securitized thereby and are non-recourse
to such Person.
     “Trustee” shall mean any trustee, paying agent, securities administrator,
trust administrator or other Person responsible for the administration and
distribution of collections on Mortgage Loans under a Pooling and Servicing
Agreement.
     (b) Section 1 of the Agreement is hereby amended by deleting the references
to the term “New Century” wherever it appears in the definitions of “Servicing
Contract” and “Servicing Rights” and replacing such references with the term
“the Borrower”.
     (c) Section 1 of the Agreement is hereby amended by deleting the terms
“Cash”, “Overcollateralization”, “Servicing System Update” and the related
definitions thereto in their respective entirety.
     SECTION 2. Amendments to Section 2.
     (a) Subsection 2.1 of the Agreement is hereby deleted in its entirety and
replaced with the following new Subsection:
     2.1 Agreement to Lend. Subject to the terms and conditions of this
Agreement, and provided that no Default or Event of Default shall have occurred
and be continuing hereunder, Citigroup shall make available to the Borrower a

3



--------------------------------------------------------------------------------



 



secured credit facility in an aggregate principal amount not to exceed
$50,000,000 (the “Facility Amount”) at any one time outstanding, against which
the Borrower may borrow, prepay, in whole or in part, and re-borrow at any time
(and without limit on the number of times) before the Termination Date. The
amount of each Loan drawn down by the Borrower shall be at least $500,000.
     (b) Subsection 2.2(4) of the Agreement is hereby amended by deleting the
clause “which occurs prior to the Servicing System Update” from the first
sentence thereof.
     (c) Subsection 2.2(5) of the Agreement is hereby deleted in its entirety.
     (d) Subsection 2.7(3) of the Agreement is hereby deleted in its entirety
and replaced with the following new Subsection:
     (3) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower shall, on a weekly basis, reconcile the amount of the outstanding
Loans and the amount of Servicer Advances securing such Loans. If the amount of
the Servicer Advances securing such Loans is less than the Collateral Value
required under this Agreement, the Borrower shall, within 1 Business Day of such
reconciliation, repay a portion of the outstanding Loans to the Lender in an
amount necessary to cause the amount of the Servicer Advances securing such
Loans to equal the Collateral Value required hereunder; provided, however, the
Borrower shall not be required to remit such amount to the Lender if the
remittance would be for an amount less than $100,000; provided further that any
remittance not required to be made pursuant to this Section 2.7(3) shall not
constitute a Default under this Agreement.
     (e) Subsection 2.10 of the Agreement is hereby deleted in its entirety and
replaced with the following new Subsection:
     2.10 Renewal Fee. In the event that the Lender and the Borrower agree to
extend the term of this Facility for a period of at least 364 days, the Borrower
shall pay to the Lender a renewal fee which in the aggregate shall be equal to
$100,000 (the “Renewal Fee”), such payment to be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim. The Renewal Fee
shall be paid by the Borrower to the Lender on the date the Lender renews this
Facility.
     SECTION 3. Amendments to Section 3.
     (a) Subsection 3.3(1) of the Agreement is hereby amended by deleting the
clause “which occurs prior to the Servicing System Update” from the first
sentence thereof.
     (b) Subsection 3.3(2) of the Agreement is hereby deleted in its entirety.
SECTION 4. Amendments to Section 5.
     (a) Subsection 5.1(4) is hereby deleted in its entirety and replaced with
the following new Subsection:
     (4) within five Business Days after any officer of the Borrower or the
Guarantor has knowledge of their occurrence, written notice of each of the

4



--------------------------------------------------------------------------------



 



following events: (i) upon the entry of a judgment or decree against the
Borrower or the Guarantor in an amount in excess of $7,000,000; (ii) any event,
circumstance or condition that has resulted, or has a reasonable likelihood of
resulting in either a Material Adverse Change or a Material Adverse Effect with
respect to the Borrower or the Guarantor; (iii) any Default and what actions, if
any, the Borrower or the Guarantor, as applicable, is taking or contemplates
taking in regard thereto; (iv) any notice under any Pooling and Servicing
Agreement from any party thereunder that it intends to declare an event of
default thereunder, or that it intends to terminate the servicer thereunder;
(v) notice of any other Material Adverse Effect, including any material adverse
development which occurs in any litigation, arbitration or governmental
investigation or proceeding previously disclosed by the Borrower or the
Guarantor to the Lender;
     (b) Subsection 5.1(5) is hereby amended by deleting the reference therein
to “either Guarantor”, and replacing such reference with “the Guarantor”.
     (c) Subsection 5.9 of the Agreement is hereby deleted in its entirety and
replaced with the following new Subsection:
     5.9 Net Worth. The Guarantor will at all times during each fiscal year
maintain, on a consolidated basis, Tangible Net Worth, on a consolidated basis,
during each fiscal year, of not less than the sum of (i) $750,000,000 and
(ii) fifty percent (50%) of all equity capital raised after November 1, 2004 as
of the last day of each of its fiscal quarters.
     (d) Subsection 5.10 of the Agreement is hereby deleted in its entirety and
replaced with the following new Subsection:
     5.10 Ratio of Total Indebtedness to Tangible Net Worth. The Guarantor will
at all times, maintain a ratio of Total Indebtedness to Tangible Net Worth as of
the last day of each fiscal quarter of not greater than 13:1.
     (e) Subsection 5.11 of the Agreement is hereby deleted in its entirety and
replaced with the following new Subsection:
     5.11 Liquidity. The Guarantor will, at all times, maintain, on a
consolidated basis, cash and Cash Equivalents in an amount not less than
$60,000,000.
     (f) Subsection 5.15 of the Agreement is hereby deleted in its entirety and
replaced with the following new Subsection:
     5.15 Nature of Business. Neither the Borrower nor the Guarantor shall make
any material change in the nature of its business as carried on as of the date
hereof.
     (g) Subsection 5.17 of the Agreement is hereby deleted in its entirety and
replaced with the following new Subsection:
     5.17 Servicing. The Borrower shall service the Mortgage Loans in accordance
with the terms of each Pooling and Servicing Agreement or other

5



--------------------------------------------------------------------------------



 



agreement governing the servicing of such Mortgage Loans and accepted servicing
practices.
     SECTION 5. Amendments to Section 8.
     (a) Subsection 8.2(4) is hereby deleted in its entirety and replaced with
the following new Subsection:
     (4) The Lender shall have received an original executed copy of the
Acknowledgement Letter in the form attached hereto as Exhibit G-1 and any other
documents reasonably required by the Lender in connection with the Lender’s
right to receive reimbursement for Servicer Advances.
     SECTION 6. Amendments to Section 9.
     (a) Subsection 9.1(5) is hereby deleted in its entirety and replaced with
the following new Subsection:
     (5) The Borrower, the Guarantor or any of the Borrower’s or the Guarantor’s
Affiliates or Subsidiaries shall fail to pay any of its respective Indebtedness
(aggregating in excess of $10,000,000), or any interest or premium thereon when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), or shall fail to make any payment when due under the Borrower’s, the
Guarantor’s or the Borrower’s or the Guarantor’s Affiliates’ or Subsidiaries’
Guarantee of another person’s Indebtedness for borrowed money (aggregating in
excess of $10,000,000), and such failure shall entitle any related counterparty
to declare any such Indebtedness or Guarantee to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof.
     (b) Subsections 9.1(7), (8), (9) and (10) of the Agreement are each hereby
amended by deleting each reference to “any Guarantor” and any other reference
implying multiple Guarantors, and replacing such references with “the
Guarantor”.
     (c) Subsection 9.1(12) is hereby deleted in its entirety and replaced with
the following new Subsection:
     (12) Notwithstanding Subsection 9.1(5), a “default,” “event of default” or
“event of termination,” however defined, shall occur under any material Other
Agreement, which has not been waived by the Lender or its Affiliate, as
applicable. For the avoidance of doubt, an Other Agreement shall be deemed
“material” if the consideration paid or obligations owed thereunder exceeds
$500,000 in the aggregate.
     (d) Subsection 9.1(15) is hereby deleted in its entirety and replaced with
the following new Subsection:
     (15) In the good faith judgment of the Lender, any Material Adverse Effect
shall have occurred with respect to the Borrower, the Guarantor or any of the
Borrower’s or the Guarantor’s Affiliates taken as a whole or any Material
Adverse Change shall have occurred with respect to the financial condition or
operations of the Guarantor;

6



--------------------------------------------------------------------------------



 



     (e) Subsection 9.1(16) is hereby deleted in its entirety and replaced with
“Reserved”.
     (f) Subsection 9.3(2) is hereby amended by deleting the clause “its gross
negligence or willful misconduct” in the third to last sentence in its entirety
and replacing such term with “the Lender’s gross negligence or willful
misconduct”.
     SECTION 7. Amendments to Section 14.
     (a) Subsection 14.3 is hereby deleted in its entirety and replaced with the
following new Subsection:
     14.3 Set-off. In addition to any rights and remedies of the Lender provided
by this Agreement and by law, the Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of the Borrower. The
Lender may set-off cash, the proceeds of the liquidation of any Collateral and
all other sums or obligations owed by the Lender or its Affiliates to the
Borrower or its Affiliates against all of the obligations of the Borrower or its
Affiliates to the Lender or its Affiliates, whether under this Agreement or
under any other agreement between the parties or between the Borrower or any of
its Affiliates and the Lender or any of its Affiliates, or otherwise, whether or
not such obligations are then due, without prejudice to the Lender’s or its
Affiliate’s right to recover any deficiency. The Lender agrees promptly to
notify the Borrower after any such set-off and application made by the Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
     (b) The notice addresses set forth in Subsection 14.11 are hereby deleted
in its entirety and replaced with the following new notice addresses:

         
 
  To the Lender:   Citigroup Global Markets Realty Corp.
 
      390 Greenwich Street, 6th Floor
 
      New York, New York 10013
 
      Attention: Bobbie Theivakumaran
 
      Telephone: (212) 723-6753
 
      Facsimile: (212) 723-8604
 
       
 
  To the Borrower:   New Century Mortgage Corporation
 
      18400 Von Karman, Suite 1000
 
      Irvine, California 92612
 
      Attention: Kevin Dwyer
 
      Telephone: (949) 225-7808
 
      Facsimile: (949) 440-7033

7



--------------------------------------------------------------------------------



 



     SECTION 8. Amendments to Schedules and Exhibits.
     (a) Schedule 1 is hereby deleted in its entirety and replaced with the
Schedule 1 attached hereto as Annex 1.
     (b) Exhibit G-2 and all references thereto in the Agreement are hereby
deleted in their respective entirety.
     SECTION 9. Representations. In order to induce the Lender to execute and
deliver this Amendment Number Four, the Borrower hereby represents to the Lender
that as of the date hereof, after giving effect to this Amendment Number Four,
the Borrower and the Guarantor are each in compliance in all material respects
with all of the terms and conditions of the Agreement and the Guaranty, as
applicable, and no Default or Event of Default has occurred or is continuing
thereunder.
     SECTION 10. Conditions Precedent. As a condition precedent to the
effectiveness of this Amendment Number Four and the Amendment Number One to the
Guaranty dated as of even date herewith (collectively, the “Amendments”), the
Borrower (i) shall execute and deliver a new Note for the Facility Amount to the
Lender, and (ii) shall pay to the Lender all additional fees and out of pocket
expenses incurred by the Lender in connection with the Amendments (including all
reasonable fees and out of pocket costs and expenses of the Lender’s legal
counsel incurred in connection with the Amendments), in accordance with
Section 14.2 of the Agreement.
     SECTION 11. Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Agreement.
     SECTION 12. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Four need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.
     SECTION 13. Governing Law. This Amendment Number Four shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).
     SECTION 14. Counterparts. This Amendment Number Four may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Lender and the Borrower have caused this Amendment
Number Four to be executed and delivered by their duly authorized officers as of
the day and year first above written.

                  CITIGROUP GLOBAL MARKETS REALTY CORP.
(Lender)    
 
           
 
  By:   /s/ Bobbie Theivakumaran
 
   
 
  Name:   Bobbie Theivakumaran    
 
  Title:   Authorized Agent    
 
                NEW CENTURY MORTGAGE CORPORATION
(Borrower)    
 
           
 
  By:   /s/ Kevin Cloyd    
 
           
 
  Name:   Kevin Cloyd    
 
  Title:   Executive Vice President    

 